DETAILED ACTION
	Claim 1 is amended. Claims 3-9 are added. Claims 1-9 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:  
Claims 1, 4, and 7 state “…at least partly dissolving said interlobular septa by action of heated generated by the…”. Examiner believes “heated” should be changed to --heat--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (U.S. Patent Application Publication No. 20150351838) in view of Jones (U.S. Patent Application Publication No. 20070073367).
Regarding claim 1, Deem teaches a method for reducing orange peel skin effect in a subject affected by cellulite ([0124]), the method comprising the following steps: applying a delivery device to an epidermis portion, the delivery device comprising (Fig. 3A): an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G, elements 123, 125), wherein the outer conductor and the inner conductor form an open-ended coaxial line (Fig. 6G); an energy delivery window, arranged in front of the outer conductor and the inner conductor (Fig. 6G) wherein the outer conductor and the inner conductor are configured to generate an electric field ([0129]) with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor when the energy delivery window is applied to the epidermis portion ([0136]; Fig. 3A, 6G, elements 123, 125); generating, by the delivery device, the electric field ([0115], [0129], [0144]) wherein lines of force of the electric field extend approximately orthogonally to  the surfaces of treatment (Fig. 3A, 5, element 112; it is well known that electric fields and the forces created from them are denoted as vectors and thus have a directionality. When applied to a surface such as a skin surface, the only direction for the electric field to travel to penetrate the surface would be downward into the surface, which would have to be perpendicular or orthogonal to the surface of treatment).
Deem does not teach the electric field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of the electromagnetic field.
Jones, in an analogous device, teaches the electric field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma ([0007]-[0012], [0041]; it is stated that Jones acts to treat subcutaneous fat in order to alleviate areas affected by cellulite. Subcutaneous fat is located underneath the dermis layer of the skin, meaning that the device would have to be capable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the electric field would be in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action heat generated by the electric field as taught by Jones in order to allow for adequate treatment of cellulite and ensure factors contributing to the cellulite (i.e. adipose tissue and interlobular septa) were broken down.
Regarding claim 2, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem does not teach causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue.
Jones further teaches causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue ([0047-0048]; tissue heated to temperatures recited in [0048] would result in destruction of at least part of the adipocytes forming said adipose tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to cause a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue 
Regarding claim 3, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem further teaches wherein the electric field is generated only when the energy delivery window is applied to the epidermis portion ([0128]; Fig. 2, 3A, elements 102, 112).
Regarding claim 4, Deem teaches a method for reducing orange peel skin effect in a subject affected by cellulite ([0124]), the method comprising the following steps: applying a delivery device to an epidermis portion, the delivery device comprising (Fig. 3A): an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G, elements 123, 125), wherein the outer conductor and the inner conductor form an open-ended coaxial line (Fig. 6G); an energy delivery window, arranged in front of the outer conductor and the inner conductor (Fig. 6G) wherein the outer conductor and the inner conductor are configured to generate an electrical flow path extending from the outer conductor to the inner conductor ([0129]; broadly as claimed, the “electrical flow path” could take the form of an electric or electromagnetic field. Furthermore, the electric field disclosed in Deem extends from the inner conductor to the outer conductor and beyond and thus would also have to extend from the outer conductor to the inner conductor as this spaced between conductors would be the same) when the energy delivery window is applied to the epidermis portion ([0136]; Fig. 3A, 6G, elements 123, 125); generating, by the delivery device, the electrical flow path ([0115], [0129], [0144]) wherein at least a portion of the tissue electrical flow path portion extends approximately orthogonally to  the surfaces of treatment (Fig. 3A, 5, element 112; it is well known that electric fields and the forces created from them are denoted as vectors and thus have a directionality. When applied to a surface such as a skin surface, 
Deem does not teach the electric field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of the electromagnetic field.
Jones, in an analogous device, teaches the electrical flow path includes a tissue electrical flow path portion extending in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma ([0007]-[0012], [0041]; it is stated that Jones acts to treat subcutaneous fat in order to alleviate areas affected by cellulite. Subcutaneous fat is located underneath the dermis layer of the skin, meaning that the device would have to be capable of propagating an electromagnetic field across the derma and through the derma to the adipose layers underneath), said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue ([0007]; it is well known that in the instance of cellulite, fat lobules and interlobular septa formed by fibrous connective tissue are present in the adipose tissue layer); at least partly dissolving said interlobular septa by action of heat generated by the electric field ([0047-0048]; tissue heated to temperatures recited in [0048] would result in dissolving of the interlobular septa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the electrical flow path would be in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of heat generated by the electrical flow path as taught by Jones in order to allow for adequate treatment of cellulite and ensure factors contributing to the cellulite (i.e. adipose tissue and interlobular septa) were broken down.
Regarding claim 5, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem does not teach causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue.
Jones further teaches causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue ([0047-0048]; tissue heated to temperatures recited in [0048] would result in destruction of at least part of the adipocytes forming said adipose tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to cause a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue as taught by Jones in order to allow for the destruction of the abundant adipocytes residing in the adipose tissue thus resulting in less fat being mixed in with connective tissue and a reduction of cellulite.
Regarding claim 6, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem further teaches wherein the electrical flow path is generated only when the energy delivery window is applied to the epidermis portion ([0128]; Fig. 2, 3A, elements 102, 112).
Regarding claim 7, Deem teaches a method for reducing orange peel skin effect in a subject affected by cellulite ([0124]), the method comprising the following steps: applying a delivery device to an epidermis portion, the delivery device comprising (Fig. 3A): an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G, elements 123, 125), wherein the outer conductor and the inner conductor form an open-ended coaxial line (Fig. 6G); an energy delivery window, arranged in front of the outer conductor and the inner conductor (Fig. 6G) wherein the outer conductor and the 
Deem does not teach the electric field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of the electromagnetic field.
Jones, in an analogous device, teaches the electric field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma ([0007]-[0012], [0041]; it is stated that Jones acts to treat subcutaneous fat in order to alleviate areas affected by cellulite. Subcutaneous fat is located underneath the dermis layer of the skin, meaning that the device would have to be capable of propagating an electromagnetic field across the derma and through the derma to the adipose layers underneath), said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue ([0007]; it is well known that in the instance of cellulite, fat lobules and interlobular septa formed by fibrous connective tissue are present in the adipose tissue layer); at least partly dissolving said interlobular septa by action of heat generated by the electric field ([0047-0048]; tissue heated to temperatures recited in [0048] would result in dissolving of the interlobular septa).

Regarding claim 8, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem does not teach causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue.
Jones further teaches causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue ([0047-0048]; tissue heated to temperatures recited in [0048] would result in destruction of at least part of the adipocytes forming said adipose tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to cause a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue as taught by Jones in order to allow for the destruction of the abundant adipocytes residing in the adipose tissue thus resulting in less fat being mixed in with connective tissue and a reduction of cellulite.
Regarding claim 9, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem further teaches wherein the electric field is generated only when the energy delivery window is applied to the epidermis portion ([0128]; Fig. 2, 3A, elements 102, 112).
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. Regarding the use of the term “open-ended coaxial line”, the applicant’s specification defines this simply as an inner and outer conductor that are arranged coaxially with each other where the outer conductor surrounds the inner conductor. Deem teaches these qualities thus also teaching an “open-ended coaxial line” (see above rejections of claims 1, 4, and 7). Furthermore, while a majority of the disclosure of Deem teaches treating the epidermis, it is also taught that cellulite may be treated in [0124]. In order to treat cellulite, subcutaneous fat layers must be treated by energy application (in this case some form of radiation) as stated by Jones in [0007-0012] and further stated by Jones where the radiation can be in the form of microwave radiation [0041]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794